Title: From Alexander Hamilton to Francisco de Miranda, 22 August 1798
From: Hamilton, Alexander
To: Miranda, Francisco de



New york Aug 22. 1798
Sir

I have lately received by duplicates your letter of the 6th of April with a postscript of the 9th. of June. The Gentleman you mention in it has not made his appearance to me nor do I know of his arrival in this Country; so that I can only divine the object from the hints in your letter.
The sentiments I entertain with regard to that object have been long since in your knowlege. But I could personaley have no participation in it unless patronised by the Government of this Country. It was my wish that matters had been ripened for a cooperation in the course of this fall on the part of this Country.
But this can now scarcely be the case. The Winter however may mature the project and an effectual cooperation by the Ustates may take place. In this case I shall be happy in my official station to be an instrument of so good a work.
The plan in my opinion ought to be, a fleet of Great Britain, an armmy of the ustates, a Government for the liberated territorey agreable to both the Cooperators, about which there will be probably no difficulty. To arrange the plan a competent authority from Great-Britain to some person here is the best expedient. Your presence here will in this case be extremely essential.
We are raising an army of about Twelve Thousand men. Genl. Washington has resumed his station at the head of our armies. I am appointed second in command.
With esteem and regard I remain   Dr Sir
